DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on May 11th ,2020
Claims 1-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the Japanese Patent Application No. JP2019-090364, filed on May, 13th, 2019, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May, 11th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquiring unit configured to acquire in claim 1
a calculation unit configured to calculate in claim 1
target identification unit configured to identify in claim 1
a driving assistance unit configured to perform driving in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
an acquiring unit means Figure 1 - item 111
a calculation unit means Figure 1 - item 112
target identification unit means Figure 1 - item 113
a driving assistance unit means Figure 1 - item 210
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K Kim (US Pub. No 20150006070).

As per claim 1, Kim teaches A target identification device (Kim, see at least fig. 1 and [0026] regarding object recognition system 100) comprising: an acquisition unit configured to acquire trajectory information including information on a movement trajectory of a moving object in the surroundings of a vehicle (Kim, see at least fig. 1 and [0026]-[0029] regarding transmitting unit 110, receiving unit 120 and processing unit 130.  Specifically, see [0029] regarding receiving unit being configured to acquire information on reflected light of an object, including speed and location of the object, i.e. “information on a movement trajectory”); a calculation unit configured to calculate a likelihood for each type of moving object from the trajectory information by using a plurality of models predefined for each type of moving object (Kim, see at least fig. 2 and [0032] regarding processing unit 130 comprising a classification unit 132 which is configured to classify the detected object based on the reflected light received by the receiving unit.  See also [0046] and [0049] where the speed of the object can be used by the classification unit 132 to classify the type of object.  This is done by comparing the speed, and other factors, to feature information on object types stored in learning machine 133 and adjusting the weights of the type of object, i.e. “calculate a likelihood”); and a target identification unit configured to identify the type of the moving object according to the likelihood calculated by the calculation unit (Kim, see at least [0049] where the object is classified based on the determined weights).

As per claim 10, the claim is directed toward a target identification method comprising steps that would be performed by the operation of the target identification device in claim 1.  The cited portions of Kim used in the rejection of claim 1 teach the operation of the device to perform the claimed method.  Therefore, claim 10 is rejected under the same rationale used in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No 20150006070), in view of Zeng et al. (U.S Pub. No. 20200355820).

As per claim 5, Kim does not teach The target identification device according to claim 1, wherein the target identification unit is configured to identify the type of the moving object by using the likelihood for each type of moving object calculated by the calculation unit and an image of the surroundings of the vehicle.
	Zeng teaches a target identification device that comprises both a LIDAR system, similar to the system in Kim, and a camera system, wherein the target identification unit is configured to identify the type of the moving object by using the likelihood for each type of moving object calculated by the calculation unit and an image of the surroundings of the vehicle (Zeng, see at least fig. 1 and [0021] regarding vehicle 20 comprising an optical image detection and ranging perception sensor 22 that comprises a camera 24 and LIDAR 26.  See also [0036] where the data from both the LIDAR 26 and camera 24 are used to detect and identify an object such as a vehicle.  See also [0069]-[0074] regarding object detection and classification routines for each of the camera and LIDAR).
	It would have been obvious to one of ordinary skill in the art to modify the system in Kim such that it comprises both a camera and LIDAR system and uses perception data from each to identify an object, as taught in Zeng, because using both systems allows one system to enhance the detection capability of the other for reliable object detection (Zeng, see at least [0116]-[0117] and [0121]-[0122])

As per claim 6, Kim, as modified by Zeng, teaches The target identification device according to claim 5, wherein the target identification unit is configured to identify the type of the moving object in response to the target identification unit being unable to determine the type of the moving object from the image of the surroundings of the vehicle (Zeng, see at least [0121]-[0122] .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

With regard to claims 2-3, the closest prior art, Kim, teaches the identification device using the current trajectory information of an object to calculate the likelihood for each type of moving object from the trajectory information, as shown in the rejection of claim 1.  However, it does not further teach where the device estimates the movement trajectory including a future state of the moving object from the trajectory information and calculates the likelihood for each type of moving object from the estimated movement trajectory.

With regard to claim 4, the prior art fails to explicitly teach wherein the likelihood is calculated according to a following formula (1): 


    PNG
    media_image1.png
    54
    343
    media_image1.png
    Greyscale

25 10where L represents the likelihood, S represents a covariance of observation residual, the Z-tilde symbol represents an observation residual between an observed value which is a value of the trajectory information and an estimated value which is a value of the trajectory information estimated 5for each model, and exp represents an exponential function.

Claims 7-9 are allowed.

With regard to claims 7-9, the closest prior art, Kim, teaches the identification device using the current trajectory information of an object to calculate the likelihood for each type of moving object from the trajectory information.  However, it does not further teach where the device estimates the movement trajectory including a future state of the moving object from the trajectory information and calculates the likelihood for each type of moving object from the estimated movement trajectory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
.

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661